Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Operating Revenues: Electric $ 1,545 $ 1,519 $ 3,012 $ 2,982 Gas 243 209 855 770 Total operating revenues 1,788 1,728 3,867 3,752 Operating Expenses: Fuel 200 263 502 526 Coal contract settlement (60 ) - (60 ) - Purchased power 306 314 593 687 Gas purchased for resale 165 133 624 554 Other operations and maintenance 469 420 891 809 Depreciation and amortization 178 176 354 359 Taxes other than income taxes 89 96 202 198 Total operating expenses 1,347 1,402 3,106 3,133 Operating Income 441 326 761 619 Other Income and Expenses: Miscellaneous income 21 20 42 34 Miscellaneous expense (8 ) (8 ) (13 ) (13 ) Total other income 13 12 29 21 Interest Charges 118 108 218 206 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 336 230 572 434 Income Taxes 119 78 206 149 Income Before Minority Interest and Preferred Dividends of Subsidiaries 217 152 366 285 Minority Interest and Preferred Dividends of Subsidiaries 11 9 22 19 Net Income $ 206 $ 143 $ 344 $ 266 Earnings per Common Share - Basic and Diluted $ 0.98 $ 0.69 $ 1.64 $ 1.29 Average Common Shares Outstanding 209.5 207.1 209.1 206.9 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Six Months Ended June 30, 2008 2007 Cash Flows From Operating Activities: Net income $ 344 $ 266 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (2 ) (2 ) Mark-to-market gain on derivatives (94 ) (1 ) Coal contract settlement (60 ) - Depreciation and amortization 364 357 Amortization of nuclear fuel 20 15 Amortization of debt issuance costs and premium/discounts 8 10 Deferred income taxes and investment tax credits, net 107 (8 ) Minority interest 16 13 Other 4 7 Changes in assets and liabilities: Receivables 15 (131 ) Materials and supplies 16 35 Accounts and wages payable (64 ) (62 ) Taxes accrued, net (58 ) 59 Assets, other 32 29 Liabilities, other 65 19 Pension and other postretirement benefit obligations 15 50 Counterparty collateral asset (205 ) (97 ) Counterparty collateral liability 79 - Taum Sauk insurance receivable, net (107 ) (16 ) Net cash provided by operating activities 495 543 Cash Flows From Investing Activities: Capital expenditures (798 ) (715 ) Nuclear fuel expenditures (123 ) (24 ) Purchases of securities - nuclear decommissioning trust fund (247 ) (75 ) Sales of securities - nuclear decommissioning trust fund 231 65 Purchases of emission allowances (2 ) (9 ) Sales of emission allowances 2 3 Other 2 1 Net cash used in investing activities (935 ) (754 ) Cash Flows From Financing Activities: Dividends on common stock (266 ) (263 ) Capital issuance costs (9 ) (3 ) Short-term debt, net (22 ) 1,007 Dividends paid to minority interest holder (15 ) (10 ) Redemptions, repurchases, and maturities of long-term debt (808 ) (443 ) Issuances: Common stock 75 48 Long-term debt 1,335 425 Net cash provided by financing activities 290 761 Net change in cash and cash equivalents (150 ) 550 Cash and cash equivalents at beginning of year 355 137 Cash and cash equivalents at end of period $ 205 $ 687 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) June 30, December 31, 2008 2007 ASSETS Current Assets: Cash and cash equivalents $ 205 $ 355 Accounts receivable - trade, net 529 570 Unbilled revenue 389 359 Miscellaneous accounts and notes receivable 376 280 Materials and supplies 719 735 Mark-to-market derivative assets 273 35 Other current assets 275 146 Total current assets 2,766 2,480 Property and Plant, Net 15,566 15,069 Investments and Other Assets: Nuclear decommissioning trust fund 284 307 Goodwill 831 831 Intangible assets 177 198 Regulatory assets 1,081 1,158 Other assets 940 685 Total investments and other assets 3,313 3,179 TOTAL ASSETS $ 21,645 $ 20,728 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 285 $ 221 Short-term debt 1,450 1,472 Accounts and wages payable 527 687 Taxes accrued 111 84 Mark-to-market derivative liabilities 236 24 Other current liabilities 469 414 Total current liabilities 3,078 2,902 Long-term Debt, Net 6,146 5,691 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 16 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,104 2,046 Accumulated deferred investment tax credits 104 109 Regulatory liabilities 1,437 1,240 Asset retirement obligations 576 562 Accrued pension and other postretirement benefits 758 839 Other deferred credits and liabilities 390 354 Total deferred credits and other liabilities 5,369 5,150 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 24 22 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,693 4,604 Retained earnings 2,188 2,110 Accumulated other comprehensive income (loss) (66 ) 36 Total stockholders' equity 6,817 6,752 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 21,645 $ 20,728
